Citation Nr: 1515020	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-14 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction, secondary to hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for depression secondary to Parkinson's disease.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The March 2009 rating decision denied service connection for Parkinson's disease, and the May 2011 decision denied service connection for hypertension.  The September 2012 decision denied a June 2011 claim to reopen a claim for service connection for coronary artery disease and myocardial infarction, and denied an October 2011 claim for service connection for depression secondary to Parkinson's disease.

In August 2014 the Veteran filed a Substantive Appeal on VA Form 9 and stated that he wanted to appear at a hearing before a Veteran's Law Judge, via video conference, on all issues listed on any statement of the case/supplemental statement of the case sent to him and all issues raised by the record, even though not specifically mentioned by the Veteran.  In August 2014, the Board remanded all issues on appeal so that the Veteran may be provided with his requested hearing.  The Veteran was scheduled for a March 2015 Board hearing, however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for depression secondary to Parkinson's disease, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction, secondary to hypertension, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was exposed to certain environmental hazards during active duty service, and his Parkinson's disease is linked by competent medical evidence to that injury.


CONCLUSION OF LAW

The Veteran's Parkinson's disease is related to his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in September 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that his diagnosed Parkinson's disease is the result of exposure to welding fumes during active service.  Specifically, the Veteran in January 2011, January 2012, and March 2012 statements reported that his duties as a Repairman and Instrument man exposed him to welding fumes.  He stated that while assigned to the USS Hector and USS Ajax, his watch and clock repair shops were located next to, and in close proximity of, the welding shop.  He stated that the welding fumes were so strong they permeated the atmosphere both in his shop and the entire ship.  The Veteran also stated that he was exposed to welding fumes when he was required to stand fire watch for the shipyard welders.  This task required him to go to the bottom of the dry dock and prevent fire from flaring-up inside the ballast tank located at the bottom of the ship.  Additionally, he reported that during his assignment as leader and safety inspector he was exposed to a heavy dose of welding fumes as he had to make sure that all of the shops in the repair department, including the welding shop, followed proper safety procedures and were provided with safety equipment.  In regards to the Veteran's claims of exposure to welding fumes, the Board finds that he is credible and competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board will concede the Veteran's exposure to welding fumes during his active duty service.  

The service treatment records (STR's) are silent for complaints of, treatment for or a diagnosis of Parkinson's disease while the Veteran was in active service.  A September 1972 note does show that the Veteran began experiencing headaches severe enough to make him black out.  Post-service treatment records note the Veteran was diagnosed with Parkinson's disease in April 2002.  In a June 2011 letter from the Veteran's treating neurologist, Dr. W.D., it was noted that the Veteran was exposed to welding fumes in service and after that exposure suffered from headaches, syncopal spells and myalgias.  Dr. W.D. noted that the Veteran had no family history of Parkinson's disease, and no history of exposure to phenothiazine medications.  The Dr. went on to state that current scientific research has established a link between welding fume exposure and Parkinson's disease, and that link has been further supported by very recent research which showed PET scan abnormalities involving the basal ganglia in asymptomatic welders.  Based on current research linking exposure to welding fumes to Parkinson's disease, well-known knowledge that the initial symptoms of Parkinson's disease can precede the diagnosis by decades or even longer, and the fact that the Veteran's in-service headaches and syncopal spells can be considered early symptoms of Parkinson's disease, the doctor opined that the Veteran's welding fume exposure during his service resulted in the development of Parkinson's disease later on in his life.  
The Board finds that the private medical opinion of record is adequate because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the private physician's opinion to be competent, credible, and persuasive.

In sum, the Veteran is credible and competent to report that he was exposed to welding fumes while on active duty in the Navy, so his exposure to welding fumes is conceded.  The Veteran has been diagnosed with Parkinson's disease and his private physician has linked the diagnosis to his exposure to welding fumes while in active service.  There are no medical opinions to the contrary and the private medical opinion is the most probative evidence of record.  Accordingly, as there is evidence of injury during service, no evidence of any prior or post-service injury, evidence of a current disability, and competent medical evidence that attributes the current disability to the in-service injury, service connection is warranted.  Pond v. West, 12 Vet. App. 341, 346 (1999).


ORDER

Service connection for Parkinson's disease is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Depression, secondary to Parkinson's disease

The Veteran contends that he has depression secondary to his service-connected Parkinson's disease.  VA treatment records show that the Veteran has a current diagnosis of depression, and that he has reported that his depression is due to his Parkinson's disease diagnosis.

As the Veteran is service-connected for Parkinson's disease, has a current diagnosis of depression, and the evidence suggests a link between his Parkinson's disease and his depression, the Board finds that a VA examination is necessary to determine whether the Veteran's depression is caused by or aggravated by his service-connected Parkinson's disease.  

The Board notes that the Veteran was provided proper VCAA notice regarding secondary service connection in a letter dated in May 2012.  This notice provided the Veteran with the information and evidence necessary to substantiate his claim on a secondary basis, as claimed.  

Hypertension

The Veteran contends that his currently diagnosed hypertension had its onset in service.  The Veteran's service treatment records (STR's) show elevated diastolic readings of 88 in June 1971, and 86 in September 1975, indicative of prehypertension.  His August 1977 retirement examination indicated an elevated blood pressure reading of 142/82.  Additionally, the Veteran's STR's show he had an elevated cholesterol reading of 317, and glucose level of 131 in June 1973.  The Veteran also contends that the high cholesterol and glucose levels contributed to his diagnosis of hypertension.

As there is some evidence of elevated blood pressure readings in service, a current diagnosis of hypertension with ongoing treatment, and it is unclear whether high cholesterol and glucose levels are related to hypertension, the Board finds that the Veteran should be afforded a VA examination to determine whether the elevated readings in service are related to the Veteran's later diagnosis of hypertension.  

New and material evidence to reopen a claim for service connection for coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction, secondary to hypertension

Before the issue of whether new and material evidence has been submitted to reopen a claim for service connection for coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction, secondary to hypertension can be addressed, the above listed issue of service connection for hypertension must be adjudicated.  Additionally, in a January 2011 statement, the Veteran reported that he received treatment for his heart conditions at La Jolla Memorial Hospital located at 9888 Genesee Ave., La Jolla, CA  92037, from Dr. R.F.  After a review of the evidence, it does not appear that these records have been associated with the claims file.  Therefore, such should be accomplished on remand.

The Veteran asserts that his elevated blood pressure readings in service led to his later and current diagnosis of hypertension, which in turn caused his coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction.  Additionally, the Veteran's STR's show an elevated 317 cholesterol reading, and glucose level of 131 in June 1973, which he contends also contributed to his subsequent heart condition.  

As the Veteran contends that his coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction is secondary to his hypertension, the issues are inextricably intertwined with one another.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).  As such, appellate action on whether new and material evidence to reopen a claim for service connection for coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction secondary to hypertension would be premature and is held in abeyance until the development on the claim for service connection for hypertension has been accomplished.

The Board notes that the Veteran was provided proper VCAA notice regarding secondary service connection in a letter dated in May 2012.  This notice provided the Veteran with the information and evidence necessary to substantiate his claim on a secondary basis, as claimed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's claims on appeal that are not already of record.

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his heart condition, depression, and hypertension conditions.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities, to include treatment records from La Jolla Memorial Hospital, previously identified by the Veteran.  A response, negative or positive, should be associated with the claims file.

3.  The RO should schedule the Veteran for a VA examination, with an appropriate examiner to determine if the Veteran's current depression is caused by or aggravated by his Parkinson's disease.  The claims file and a copy of this remand shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an appropriate examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner should be requested to render an opinion regarding the following:

Whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's depression was caused by the Veteran's service-connected Parkinson's disease or any other service-connected condition.

Whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's depression was aggravated by the Veteran's service-connected Parkinson's disease or any other service-connected condition.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  The RO should schedule the Veteran for a VA examination to determine the etiology of the Veteran's current hypertension.  The claims file and a copy of this remand shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an appropriate examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  Following review of the claims file, the examiner is requested to offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested hypertension disorder is etiologically related to the Veteran's period of active service.

In discussing his or her opinion, the examiner should acknowledge the Veteran's contentions regarding his belief that his in-service elevated blood pressure, cholesterol, and glucose readings were the early onset of his current hypertension.  In June 1971, his blood pressure was 116/88, September 1975 it was 118/86, and at his retirement examination it was 142/82.  In June 1973 he had a cholesterol level of 317, and a glucose level of 131.  

5.  Thereafter, after conducting any additionally indicated development deemed necessary to decide the claims, to include affording the Veteran a contemporaneous VA examination, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


